Citation Nr: 1226790	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a disability manifested by back pain.

4.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975, followed by periods of service with the Air Force Reserve and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Custody of the file was subsequently transferred to the RO in Montgomery, Alabama, which is currently VA's Agency of Original Jurisdiction (AOJ).

In June 2010, the Veteran testified in a hearing at the RO ("Travel Board" hearing).  The Acting Veterans Law Judge who presided at that hearing is no longer employed by the Board, but a transcript of the hearing is associated with the claims file.

The issues on appeal were remanded to the AOJ in September 2010.  While the file was in Remand status, the AOJ issued a rating decision in December 2010 that granted service connection for a right knee disability.  The AOJ also issued a rating decision in May 2012 that granted service connection for bilateral hearing loss, tinnitus, bilateral carpal tunnel syndrome, a right foot disorder diagnosed as chronic right plantar fasciitis with heel spurs of the right foot, chronic dermatitis, and a right ankle disability.  Those issues are accordingly no longer on appeal before the Board.  

The remaining four issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As explained in the Introduction, the Veteran testified in a Travel Board hearing in June 2010 before an Acting Veterans Law Judge who is no longer active with the Board.  In June 2012, the Board notified the Veteran that an appellate decision could be made based on the existing record, but that he was entitled to another hearing before a currently active Member of the Board, either by videoconference hearing or by Travel Board.  In July 2012, the Veteran responded that he wanted a Travel Board hearing.

 Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

Schedule the appellant for the desired Travel Board hearing in accordance with the docket number of his appeal.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


